Name: 2007/181/EC: Council Decision of 19 March 2007 appointing a Netherlands alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-01-08; 2007-03-24

 24.3.2007 EN Official Journal of the European Union L 84/36 COUNCIL DECISION of 19 March 2007 appointing a Netherlands alternate member to the Committee of the Regions (2007/181/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) An alternate members seat has become vacant following the resignation of Ms P.C. KRIKKE, HAS DECIDED AS FOLLOWS: Article 1 The following person is hereby appointed to the Committee of the Regions as an alternate member for the remainder of the current term of office, which runs until 25 January 2010: Mr B. VERKERK, burgemeester van Delft replacing Ms P.C. KRIKKE. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 19 March 2007. For the Council The President Horst SEEHOFER (1) OJ L 56, 25.2.2006, p. 75.